DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a FINAL OFFICE ACTION in response to communications received on 02/18/2021. Applicant has amended claims 1, 4, 6, 7, 11, 12 and 16; cancelled claims 2 and 8; and has left the rest of claims as previously presented. Claims 1, 3-7 and 9-18 are currently pending.
Response to Amendment
	Applicant indicates that there is a drawing amendment with the submission on 02/18/2021, however, no drawings have been received.
	Applicant’s amendments are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous Office Action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC 101 rejections set forth in the previous Office Action.
	Applicant has not cured the deficiencies with respect to priority that were identified in the previous Office Action.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/21/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710718117.7 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figure 2 is improperly shaded. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “a storage container” at ll. 3 of the claim, and claim 14 recites “one or more storage containers” at ll. 1-2 of the claim. Claims 15 and 16 subsequently recite “the storage containers” and it is unclear whether these recitations are intended to refer to the storage container of claim 1 or the one or more storage containers of claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,364,106 (Ortiz).
In re Claims 1, 9 & 10
Ortiz teaches a system for monitoring diet comprising:

an information processor configured to receive the information of the food from the information transmitter and to determine whether the food to be eaten meets requirements or not according to the information of the food to be eaten and a pre-stored information regarding the food that the eater needs to ingest (col. 9, ll. 1-15, 38-67);
wherein the information processor comprises:
an information reader (sensors) configured to receive the information of the food to be eaten and to transmit the read information of the food;
a computing device (processor) configured to receive the read information of the food from the information reader and to determine whether the food to be eaten meets requirements of not according to the information of the food to be eaten and the pre-stored information regarding the food that the eater needs to ingest (col. 3, ll. 32-65, col. 9, ll. 1-15); and
a diet reminder (processor) sending a first alert to a user when the food does not meet the requirements or when the weight of food exceeds a weight range of food the user needs to eat or sending a second alert when the weight of a certain ingredient exceeds the weight range of the certain ingredient (col. 9, ll. 1-15, 38-67).
Ortiz, however, fails to specifically teach that the information reader, computing device and diet reminder are located in a sidewall of the storage container.

It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have used either the arrangement of Ortiz or the recited arrangement since the use of one or the other is interpreted as a mere matter of design choice that fails to distinguish the claimed invention over the prior art of record.

In re Claims 3-4
Ortiz further teaches wherein the information is the weight of the food (Abstract), the information processor being configured to determine whether the weight of the food to be eaten is within a weight range of the food that the eater needs to ingest or not (Abstract, col. 9, ll. 38-46).

In re Claims 5-6
Ortiz further teaches wherein in response to the information of the food comprising a content of a certain ingredient of the food, the information processor is configured to determine whether a weight of the certain ingredient of the food to be eaten is within a weight range of the certain ingredient of the food that the user needs to ingest or not according to pre-stored range of the weight of the certain ingredient of food that the eater needs to ingest (Abstract, col. 9, ll. 1-15, col. 11, ll. 48-62: different ingredients are on the container and are weighed and used to provide alerts based on comparison of the weights to stored user information).

In re Claim 7
Ortiz further teaches determining the weight of food to be eaten and determining the weight of a certain ingredient of the food to be eaten and determining whether the weight of the food to be eaten is within a weight range of food that the user needs to ingest or not; and determining whether the weight of the certain ingredient of the food to be eaten is within a weight range of the certain ingredient of food that the user needs to ingest or not (Abstract, col. 2, ll. 25-39: using the weight and food type to make determinations).

In re Claims 12-13
Ortiz further teaches determining the weight of each species in a food to be eaten an total weight of a certain ingredient; determining a total weight according to the weights of each species in the food to be eaten and determine whether the total weight of the food to be eaten is within a weight range of the food that the eater needs to ingest or not; and determine whether the total weight of the certain ingredient of the food to be eaten is within a weight range of the certain ingredient of the food that the eater needs to ingest or not (col. 9, ll. 1-15, 61-67; col. 12, ll. 4-15; Fig. 3).



In re Claims 14-17
Ortiz further teaches containers for storing food with transmitters in the containers and weight sensors in the containers (Abstract; col. 5, ll. 50-59).

In re Claim 18
Ortiz further teaches the system including a camera (col. 4, ll. 16-19) and/or a scanner (col. 8, ll. 9-13).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz as applied to claim 1 above, and further in view of US 2016/0350715 (Minvielle).
In re Claim 11
Ortiz teaches the limitations of claim 1 (see rejection above) but fails to specifically teach the claims use of expiration dates to send alerts.
In analogous art, Minvielle teaches that it is known to user the expiry date of food items in order to provide alerts to a user (par. 0317).
It would have been obvious to one possessing ordinary skill in the art, before the effective filing date of the invention, to have supplemented Ortiz with the teachings of Minvielle by utilizing the expiration date of food as a condition to send an alert to a user in order to remind a user when a food will lose nutritional content or become harmful to ingest.
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
In re Drawings
No new drawings were received with the submission on 02/18/2021 thus the drawing objections remain.

In re 35 USC 112 
The claim amendments overcame the 35 USC 112 rejections set forth in the previous Office Action. However, the amendments have raised new issues under 35 USC 112.

In re 35 USC 101
The claim amendments are sufficient to overcome the 35 USC 101 rejections set forth in the previous Office Action.

In re Prior Art Rejections
Ortiz teaches the limitations of independent claim 1 except for the location of the components. The location has been interpreted as a mere design choice that fails to distinguish the claimed invention over Ortiz, and the claim has been rejected (see rejection above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715